DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim 1 recite(s) “calculating by a processor, a degree of phase change”. This judicial exception is not integrated into a practical application because the processor calculating phase change based on other variables by processor or a generic computer of known mathematical model or equation, under broadest reasonable interpretation, covers performance of the limitation in the mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. Furthermore, degree of phase change in a porous medium based on an area of a gas-liquid interface in the porous medium per unit volume and a phase change rate at the gas-liquid interface is a calculated by a mathematical expression of known parameters.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform a degree of phase change without any i.e., as a generic processor performing a generic computer function of degree of phase change in a porous medium based on an area of a gas-liquid interface in the porous medium per unit volume and a phase change rate at the gas-liquid interface is a calculated by a mathematical expression such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to calculating a degree of phase of the abstract idea into a practical application, the additional element of using a processor to perform phase change rate of gas-liquid interface and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Similarly claims 2-7 are not patent eligible as they recite different calculating steps performed by a generic processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matamoros et al. (NPL “Simulation of the water and heat management in proton exchange membrane fuel cells” hereinafter Matamoros) in view of Huang et al. (9,30,219 hereinafter Huang).


Regarding claim 1, Matamoros teaches a method for simulating a phenomenon involving phase change comprising: 
calculating, (by a processor), a degree of phase change in a porous medium per unit volume and unit time based on an area of a gas-liquid interface in the porous medium per unit volume and a phase change rate at the gas-liquid interface (abstract, 3D modeling of PEM fuel cells in which multi-species and multi-phase transport, electrochemical kinetics and heal transfer processes are coupled, the Interfacial mass transfer between liquid and vapour phases during evaporation and condensation equations 5-12 page 205, equations 10 and 11, and thus corresponds to the parameter “degree of phase” change in @ porous medium per unit volume and unit time”, equation 11, 12 page 205).  
However, Matamoros does not explicitly teaches using a processor to solve the equation to calculate different parameters.  Matamoros teaches calculating numerous data (Fig 3-5) and a computer is known to use to calculate those parameters.  Furthermore, Matamoros implies validating of data either by experimental of numerical work (section 3.6 page 211).
Huang teaches using controllers to calculate different parameters (col 5 lines 12-18).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a controller as taught by Huang to automate the calculation for commercial success.  Furthermore, use of a processor is known to PHOSITA and would have been obvious to try.

	With respect to claim 2, Matamoros teaches before calculating, by the processor, the degree of phase change, obtaining, by the processor, structure information of the porous medium (gas-liquid interfacial areas ALG/VL equation 10 205); and calculating, by the processor, the area of the gas-liquid interface in the porous medium per unit volume based on the structure information of the porous medium (gas-liquid interfacial areas ALG/VL equation 10 205).  
However, Matamoros does not explicitly teaches using a processor to solve the equation to calculate different parameters.  Matamoros teaches calculating numerous data (Fig 3-5) and a computer is known to use to calculate those parameters.  Furthermore, Matamoros implies validating of data either by experimental of numerical work (section 3.6 page 211).

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a controller as taught by Huang to automate the calculation for commercial success.  Furthermore, use of a processor is known to PHOSITA and would have been obvious to try.

Regarding claim 3, Matamoros teaches a before calculating, by the processor, the degree of phase change, obtaining, by the processor, the area of the gas-liquid interface in the porous medium per unit volume (diffusion: equation 14 page 205).
However, Matamoros does not explicitly teaches using a processor to solve the equation to calculate different parameters.
Huang teaches using controllers to calculate different parameters (col 5 lines 12-18).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a controller as taught by Huang to automate the calculation for commercial success.  Furthermore, use of a processor is known to PHOSITA and would have been obvious to try.

With respect to claim 4, Matamoros teaches before calculating, by the processor, the degree of phase change, calculating, by the processor, the phase change rate at the gas-liquid interface by using a molecular dynamics method (diffusion is caused by molecules: equation 5 page 205).  
However, Matamoros does not explicitly teaches using a processor to solve the equation to calculate different parameters.
Huang teaches using controllers to calculate different parameters (col 5 lines 12-18).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a controller as taught by Huang to automate the calculation for commercial success.  Furthermore, use of a processor is known to PHOSITA and would have been obvious to try.

Regarding claim 5, Matamoros teaches a before calculating, by the processor, the degree of phase change, obtaining, by the processor, the phase change rate at the gas-liquid interface (equations 11-15 page 205).  
However, Matamoros does not explicitly teaches using a processor to solve the equation to calculate different parameters.
Huang teaches using controllers to calculate different parameters (col 5 lines 12-18).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a controller as taught by Huang to automate the calculation for commercial success.  Furthermore, use of a processor is known to PHOSITA and would have been obvious to try.

With respect to claim 6, Matamoros teaches calculating a liquid water distribution in a fuel cell including the porous medium based on the degree of phase change in the porous medium per unit volume and unit time (Fig 6, equation 29 page 207).  
However, Matamoros does not explicitly teaches using a processor to solve the equation to calculate different parameters.
Huang teaches using controllers to calculate different parameters (col 5 lines 12-18).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a controller as taught by Huang to automate the calculation for commercial success.  Furthermore, use of a processor is known to PHOSITA and would have been obvious to try.

Regarding claim 7, Matamoros teaches a calculating an effective mutual diffusion coefficient of gases diffusing in voids other than liquid water in the porous medium by using a simulation method based on a concept of a Boltzmann equation (section 2.4 page 206); calculating a gas distribution of the gases in the fuel cell based on the effective mutual diffusion coefficient of the gases (para 1 left column page 206); and calculating a potential distribution in the fuel cell based on the liquid water distribution in the fuel cell and the gas distribution in the fuel cell (section 2.4 page 206).

However, Matamoros does not explicitly teaches using a processor to solve the equation to calculate different parameters.
Huang teaches using controllers to calculate different parameters (col 5 lines 12-18).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a controller as taught by Huang to automate the calculation for commercial success.  Furthermore, use of a processor is known to PHOSITA and would have been obvious to try.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  

Wu et al. (NPL “Steady and unsteady 3D non-isothermal modeling of PEM fuel cells with the effect of non-equilibrium phase transfer”) teaches a 3D model to calculate transport phenomena inside a PEM fuel cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855